Citation Nr: 0835297	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for vertigo. 

4.  Entitlement to an increased disability rating for 
service-connected residuals of re-fracture of the left ankle 
with traumatic arthritis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2007, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  Although the 
veteran did not personally appear at the hearing, his 
representative appeared and submitted a written statement 
from the veteran, accompanied by a waiver, at that time.  A 
transcript of the testimony is in the claims file.

The issue of entitlement to an increased disability rating 
for service-connected residuals of re-fracture of the left 
ankle with traumatic arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine condition is not causally or 
etiologically related to active military service.

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  Vertigo is not causally or etiologically related to 
active military service.


CONCLUSIONS OF LAW

1.  A cervical spine condition was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 
(2007).

3.  Vertigo was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in July 2005.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  The Board observes that in several 
statements, the veteran contends he was treated for his 
cervical spine condition and vertigo in 1953 or 1954.  
However, despite giving the veteran several opportunities to 
submit additional information that would assist VA in 
identifying records that were relevant to his claim, the 
veteran has not submitted these records nor adequately 
identified them so that VA could obtain them.  Pursuant to 38 
U.S.C. § 5103A(c)(1)-(2), VA's duty to assist only extends to 
records that have been adequately identified.  Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).  Other than for 
service medical records, it is clear that it is ultimately 
the claimant's responsibility to provide the information 
necessary to identify other relevant records.  See 38 U.S.C. 
§ 5107(a) (except as otherwise provided by law, claimant has 
responsibility to present and support claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005); Loving v. Nicholson, 
19 Vet. App. 96, 103 (2005) (finding no error under section 
5103A for Secretary's failure to obtain records that the 
claimant had not identified).  Additionally, the veteran was 
afforded a VA examination in August 2005 that addressed each 
of his service connection claims.  The Board, therefore, 
finds that the VCAA duty to assist has also been satisfied. 


Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).


Cervical Spine Condition

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a cervical 
spine condition.  In his July 2005 claim, the veteran stated 
that he injured his neck during the same fall in which he 
injured his right ankle during service.  The veteran contends 
that he was not given a thorough examination after his fall 
and as a result he was only treated for his ankle injury.

Although the veteran has consistently reported during the 
course of this appeal that he sustained a neck injury as the 
result of a 20 foot fall during a cliff scaling exercise when 
he also hurt his ankle, there is no mention of this incident 
or of a neck injury as part of the veteran's service 
treatment records.  Rather, service treatment records for the 
veteran's ankle state that he tripped after accidently 
stepping on jagged rocks while running to the mess hall in 
March 1952.  There were no further complaints or treatment 
regarding a cervical spine or neck condition in the veteran's 
service treatment records.  

The Board notes that the veteran stated he received treatment 
from a chiropractor for this condition in 1953 or 1954; 
however as noted above, those records were never adequately 
identified or obtained.  VAMC treatment records reflect that 
the veteran first sought treatment for his cervical spine in 
February 2001, nearly 50 years after his separation from 
service.  Thus, based on the evidence of record, it appears 
that the veteran did not seek any further treatment for his 
cervical spine injury for many years following his separation 
from service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
cervical spine condition, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a cervical spine condition is itself evidence 
which tends to show that such condition did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing a cervical 
spine condition began during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have such a condition that is related to his 
military service.  At the August 2005 VA examination, the 
examiner noted that there was no history of the veteran 
falling down an embankment and injuring his neck (or ankle) 
in the record.  Although the examiner diagnosed the veteran 
with an old compression fracture of the body of C4 with 
degenerative disc disease, the examiner reiterated that there 
was no documentation of any neck injury in service and no 
documentation of any injury while falling down a 20-foot 
embankment, or injuring his neck or complaining of neck pain 
from that injury.  The examiner concluded that it was 
therefore less likely than not that the veteran's cervical 
spine condition was associated with or aggravated by his 
active service.  

Thus, the only evidence linking the veteran's cervical spine 
condition to his service is his own contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
observes that in a March 2006 statement, the veteran 
specifically stated that his fall during basic training was 
the reason for his current condition.  Regarding the 
veteran's statements that he has experienced neck pain during 
and after service, the Board acknowledges that he is 
competent to testify what he experienced, i.e. he is 
competent to testify that he had neck pain during and after 
service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

However, while the veteran can testify to experiencing neck 
pain, the veteran, as a lay person, is not competent to 
testify that his current neck pain was caused by the claimed 
incident during service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

The Board concludes that the veteran is not entitled to 
service connection for a cervical spine condition because the 
competent medical evidence does not reveal a nexus to an in-
service event and the veteran's current cervical spine 
condition.  Absent such a nexus, service connection may not 
be granted.  38 C.F.R. § 3.303.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a cervical spine 
condition.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a cervical spine condition is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


Bilateral Hearing Loss

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board notes that the veteran currently meets the criteria 
for bilateral hearing loss.  As part of the veteran's VA 
examination in August 2005, an authorized audiological 
evaluation pure tone thresholds, in decibels, was performed, 
and the results were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
55
65
70
LEFT
65
50
70
75
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 58 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the veteran has for each ear.  38 C.F.R. § 
3.385.  Additionally, his speech recognition scores also 
establish hearing loss pursuant to VA regulations.  38 C.F.R. 
§ 3.385.  

Nonetheless, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss.  In numerous statements, the veteran 
contends he was exposed to acoustic trauma in service due to 
exposure to small arms fire in combat infantry training with 
no ear protection.  The veteran is considered competent to 
relate a history of noise exposure during service.  See 
38 C.F.R. § 3.159(a)(2).

However, the veteran's service medical records are negative 
for any complaints, treatment or diagnosis of hearing loss.  
Moreover, the medical evidence of record shows that the 
veteran did not seek treatment for hearing loss until many 
years after his separation from service.  As explained more 
fully above, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002).  Therefore, the Board finds that hearing loss did 
not manifest during service or for many years thereafter.  

Service connection for hearing loss may also be granted on a 
presumptive basis if it manifests itself to a degree of 10 
percent or more within one year after discharge.  38 C.F.R. 
§ 3.307, 3.309(a).  However, there is no evidence of such 
manifestation in this case, nor does the veteran contend that 
his hearing loss manifested to that degree at that time.  Id.  
Therefore, the Board finds that the veteran's hearing loss 
may not be presumed to have been incurred in active service.  

In addition to the lack of evidence establishing that hearing 
loss manifested during service or for many years thereafter, 
the medical evidence does not show the veteran to currently 
have such a disorder that is related to his military service.  
At the August 2005 VA examination, the examiner stated that 
it was less likely than not that the veteran's hearing loss 
was related to active service.  The examiner explained that 
the veteran was likely exposed to as much or more excessive 
noise in his occupational and recreational life (40+ years) 
than during his 7 months of military service.  

Although in his August 2006 VA Form 9, the veteran contended 
that in his opinion, he has had hearing loss since the 
service, the veteran, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

In sum, the Board acknowledges that the veteran has a current 
diagnosis of a bilateral hearing loss disability.  
Specifically, the August 2005 audiological evaluation report 
reflects that the veteran currently meets the diagnostic 
criteria for hearing loss.  38 C.F.R. § 3.385.  However, in 
order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  
After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss because the competent medical evidence does not 
reveal a nexus to an injury or disease occurring in service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
service.  Absent such a nexus, service connection for hearing 
loss may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hearing loss.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for hearing loss is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 3.307(a)(3), 3.309(a), 3.385 
(2007).


Vertigo

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board concludes that the 
veteran is not entitled to service connection for vertigo.  
The veteran's service medical records are negative for any 
complaints, treatment or diagnosis of vertigo.  Although the 
veteran contends that he sought treatment for vertigo 
immediately after his period of service in 1953 or 1954, no 
records have been identified showing treatment for vertigo in 
1953 or 1954.  A May 2001 VAMC treatment record reflects that 
the veteran first sought treatment for vertigo 20 years 
prior, or in 1981, nearly 30 years after the veteran's 
separation from service.  As noted above, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003). 

In addition to the lack of evidence establishing that vertigo 
manifested during service or for many years thereafter, the 
medical evidence does not show the veteran to currently have 
such a disorder that is related to his military service.  At 
a May 2001 Ears Nose and Throat (ENT) Consult, the treating 
physician opined that in his opinion, the veteran's vertigo 
was a residual of an injury longstanding when the veteran was 
a young man.  According the May 2001 ENT consultation report, 
the veteran lassoed a horse that escaped.  He tried to whip 
the rope around a post and was dragged head first into the 
post sustaining a concussion with unconsciousness, and most 
likely neck injuries.  Later, the veteran suffered true 
syncopal spells.  The ENT physician stated that he suspected 
that the veteran's present problem was reflective of 
degenerative changes in his neck.  

Similarly, at the August 2005 VA examination, the examiner 
reported that the veteran's vertigo was less likely than not 
related to his military service.  The examiner's rationale 
for this conclusion was that there was no mention of vertigo 
or a head or neck injury in the veteran's service treatment 
records, there were no records establishing chronicity of 
vertigo starting in military service, and the May 2001 ENT 
consult described an injury where the veteran was dragged 
head first into a post by a horse. 

Although the veteran is competent to report what he has 
experienced, i.e. that he may have felt dizzy during service, 
see Charles v. Principi, 16 Vet. App. 370, 374 (2002), the 
veteran, as a lay person, is not competent to testify that 
his vertigo was caused by his active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.  

In sum, after considering the probative value of the evidence 
in this case, the Board finds the evidence against the 
veteran's claim for service connection for vertigo to be more 
persuasive than the evidence in favor of the claim.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for vertigo.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for vertigo is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for vertigo is denied.


REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

In this case, the veteran is asserting that his service-
connected left ankle disorder is more severe than reflected 
by the current 10 percent rating.  At his July 2007 hearing, 
the veteran and his representative submitted statements 
contending that the veteran's left ankle disability had 
become worse.  Furthermore, the Board notes that the 
veteran's most recent VA examination was in August 2005, over 
3 years ago.  The "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Thus, as the veteran has asserted an increase in 
severity of his service-connected left ankle disorder since 
the most recent VA compensation and pension examination, the 
Board is of the opinion that the veteran should be afforded a 
new VA examination to determine the current severity of his 
service-connected left ankle disorder.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  

Furthermore, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for an increased evaluation for his back 
disorder.  The letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Codes under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be scheduled for an 
appropriate VA orthopedic examination to 
determine the current severity of his 
service-connected left ankle disorder.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies, such as x-rays, should 
be performed.

The examiner must fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses related to the 
veteran's service-connected left ankle 
disorder.  The examiner should perform 
range of motion testing and note any 
decreased range in motion upon repetition 
testing.  In addition, the examiner should 
specify whether this limitation is 
moderate or marked. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim for an 
increased rating for the veteran's service 
connected ankle disability.  If the 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


